Citation Nr: 0702249	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-12 049	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim regarding the character of the appellant's 
discharge from service.

2.  Whether the character of the appellant's discharge from 
service between December 1986 and May 1989 constitutes a bar 
to Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi that determined that the appellant's 
service between December 1986 and May 1989 was considered a 
bar to VA benefits.  The appellant had honorable service in 
the Army National Guard of Mississippi from September 1985 
until December 1986, including a period of service from 
January 1986 until May 1986 for which the appellant received 
an entry level separation.

FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the June 1993 administrative decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

2.  The appellant received a bad conduct discharge for his 
period of service between December 1986 and May 1989 as a 
result of a sentence of a general court-martial.

3.  The appellant was not insane at the time of the 
commission of the offenses that resulted in his general 
court-martial.

4.  The appellant's bad conduct discharge is considered a 
dishonorable discharge for purposes of VA benefits.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1993 determination 
wherein the RO found the appellant's discharge of May 1989 
was a bar to VA benefits is new and material, and the 
appellant's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2006).

2.  The character of the appellant's discharge from service 
between December 1986 and May 1989 is a bar to VA benefits. 
38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2002); 
38 C.F.R. §§ 3.12, 3.102, 3.159, 3.354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The appellant seeks reopen the claim regarding the character 
of his discharge from service for the period of December 1986 
until May 1989.  An administrative decision dated in June 
1993 found that the appellant's service for this period was a 
bar to VA benefits.   The appellant did not appeal the June 
1993 decision and as such, the decision is final.  38 C.F.R. 
§ 20.1103. 

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, 
or undertake an examination of the merits of the claim.  The 
Board will therefore undertake a de novo review of the new 
and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Although the RO did not advise the 
appellant of such information, the Board finds the evidence 
associated with the claims file is sufficient to reopen the 
claim and, as such, finds that a deficiency in notice, if 
any, does not inure to the appellant's prejudice.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.  

At the time of the June 1993 administrative decision, the 
evidence of record included the Court Martial orders, the VA 
Beneficiary Identification and Records Locator Subsystem that 
reflected the dates and character of the appellant's service 
and a March 1993 predetermination letter.  Subsequently, 
private medical records, service medical records, excerpts 
from the Court Martial hearing transcript, two mental 
evaluation reports completed contemporaneously with the 
appellant's service and lay statements have been associated 
with the claims file.  The evidence submitted subsequent to 
the June 1993 administrative decision is new, in that it was 
not previously of record, and is also material.  In June 
1993, the claim was denied as the appellant had been 
discharged by a general court martial.  The additional 
evidence is "material" because the records reflect a current 
diagnosis of depression, and inservice diagnosis of 
adjustment disorder, conditions which relate to the sanity of 
the appellant during the commissions of the acts which led to 
the general Court Martial.  

Therefore, the additional evidence received since the June 
1993 decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for determining whether the character of 
discharge is a bar to VA benefits is reopened.

The Merits of the Claim

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the appellant dated in May 2004, 
January 2005 and March 2006.  These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
appellant about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence VA would 
seek to provide; (3) informing the appellant about the 
information and evidence he was expected to provide; and (4) 
requesting the appellant provide any evidence in his 
possession that pertains to his claim.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, the provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

The basic facts in this case are not in dispute.  Service 
records reflect that the appellant had two periods of 
service, the first being a period of service in the Army 
National Guard from September 1985 until December 1986 for 
which the appellant received an Honorable discharge.  This 
service included a period of active duty from January 1986 
until May 1989 following which the appellant received an 
entry level discharge.  Subsequently, the appellant served in 
the Air Force from December 1986 until May 1989.  This period 
of service concluded with a bad conduct discharge that was a 
result of a general court-martial.  

Service records reflect that the appellant was convicted of 
failure to go at the time prescribed to the appointed place 
of duty on November 17, 1987 and April 18, 1988, absence 
without leave from December 1, 1987 until December 30, 1987 
and desertion for the period of time from May 1988 until June 
1988.  While the appellant pled not guilty to the charges, he 
was found guilty and sentenced to a bad conduct discharge, 
confinement, forfeiture of pay and reduction to airman basic.  
In a January 2005 statement, the appellant indicated that he 
had applied for an upgrade of his discharge from the Board 
for Corrections of Air Force Records, but that the requests 
were denied.  

Under VA laws and regulations, if a former service member did 
not die in service, compensation is not payable unless the 
period of service on which the claim is based was terminated 
by a discharge or release under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a).  In addition, benefits are not payable where a 
former service member was discharged or released by reason of 
the sentence of a general court-martial. 38 U.S.C.A. 
§ 5303(a); 38 C.F.R. § 3.12(c)(2).  However, this bar to 
entitlement does not arise if it is found that the person was 
insane at the time of the committing of the offense causing 
such discharge or release. 38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).

The evidence clearly demonstrates that the appellant was 
discharged from service with a bad conduct discharge as a 
result of a sentence of a general court-martial. Congress has 
prescribed in 38 U.S.C.A. § 5303(a) that a discharge or 
release from service as a result of a sentence of a general 
court-martial "shall bar all rights of such persons under 
laws administered by the Secretary based upon the period of 
service from which discharged or dismissed." 38 U.S.C.A. 
§ 5303(a).  The only defense to that statutory bar to VA 
benefits is if it is established that at the time of the 
commission of the offense leading to the person's court- 
martial and discharge that the person was insane. 38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  

According to 38 C.F.R. § 3.354(a), an insane person is one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(b) provides when a rating agency is 
concerned with determining whether a appellant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation (38 U.S.C. § 5303(b)), it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.  The insanity need not have 
caused the misconduct; it must only have existed at the time 
of the commission of the offense leading to the person's 
discharge. Struck v. Brown, 9 Vet. App. 145 (1996).

Although the appellant has argued that he was depressed at 
the time of the commission of the offenses leading to the 
court-martial and had committed some of the offenses to 
prevent suicide, remove himself from a hostile environment 
and seek treatment for his mental condition, the 
preponderance of the evidence is against a finding of 
insanity.  The burden is on the appellant to submit competent 
medical evidence that he was insane at the time of his 
offenses. Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

The Board notes that the offenses noted above took place 
between roughly November 1987 and June 1988.  During this 
time period, there is clearly evidence that appellant was 
diagnosed with a psychological condition, specifically 
adjustment disorder.  However, there is no evidence in the 
claims file that there was any psychosis present at the time 
of the commission of the offenses, nor is there any finding 
that the appellant was insane.  A November 1987 evaluation 
concluded with the diagnosis of adjustment disorder with 
depressed mood, mild and occupational problem.  The physician 
commented that there was no evidence of a mental disorder and 
the appellant had a positive attitude about the Air Force.  
Cross-training was recommended.  A January 1988 mental health 
evaluation concluded with the diagnosis of adjustment 
disorder with disturbance of conduct and narcissistic 
personality disorder.  The physician indicated the appellant 
exhibited the potential for severe emotional distress and 
recommended discharge from service.   

Although the September 1988 report of medical history noted a 
history of an attempted suicide in November 1987, the 
physician explained that the appellant had been having severe 
headaches and overdosed and no hospitalization was required.  
Furthermore, the appellant denied both a family and a 
personal history of psychosis.  In the section or the report 
of medical history completed by the appellant, he denied a 
history of depression or excessive worry and nervous trouble 
of any sort.  Similarly, the September 1988 examination 
performed in connection with the appellant's separation from 
service described the appellant's psychiatric condition as 
normal.   

While the veteran clearly had some mental difficulties during 
service resulting in a diagnosis of adjustment disorder and 
narcissistic personality disorder, these disorders are not 
the equivalent of insanity.  In sum, there is no indication 
that during the commission of all of the above-noted 
offenses, the appellant so deviated from his normal method of 
behavior, interfered with the peace of society, or departed 
from accepted standards of the community as to lack the 
adaptability to make further adjustment to the prevailing 
social customs.  

Congress has prescribed that when a discharge is a result of 
a sentence of a general court-martial that VA benefits are 
unavailable.  Neither the RO, nor the Board, is free to 
ignore statutes enacted by Congress. 38 U.S.C.A. § 7104(c); 
38 C.F.R. § 20.101(a).  Therefore, the Board must conclude 
that the character of the appellant's discharge from service 
for the period of December 1986 until May 1989 is a bar to VA 
benefits.


ORDER

New and material evidence having been submitted the claim 
regarding the character of the appellant's discharge from 
service is reopened.

The appellant's discharge from service between December 1986 
and May 1989 is a bar to VA benefits, and the appeal is 
denied.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


